Citation Nr: 0523730	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-11 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability, claimed as secondary to service-connected 
synovitis of the right knee with degenerative joint disease 
(DJD).  

2.  Entitlement to service connection for a chronic left hip 
disorder, claimed as secondary to service-connected synovitis 
of the right knee with DJD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from April 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Lincoln, Nebraska.  The January 2003 RO decision 
denied a claim of entitlement to service connection for 
chronic low back and left hip disorders, claimed as secondary 
to service-connected synovitis of the right knee with DJD.  

An April 2004 RO decision granted a claim of entitlement to a 
total rating for compensation purposes based on 
unemployability due to service-connected disability (TDIU), 
and the RO granted an increased rating, to a 60 percent 
evaluation, for service-connected chronic obstructive 
pulmonary disease (COPD) (effective from March 2003).  These 
matters are not before the Board.  

The Board remanded the claims on appeal in June 2004.  


FINDINGS OF FACT

1.  A chronic low back disorder was not shown in active 
service, or for many years thereafter, and current 
degenerative spondylolisthesis of the lumbar spine, 
osteoarthritis, and degenerative joint disease, were not 
diagnosed (or shown to be disabling to a compensable degree) 
during the veteran's first post service year.  

2.  All current low back disorders, to include current 
degenerative spondylolisthesis of the lumbar spine, 
osteoarthritis and degenerative joint disease, have been 
medically disassociated from active service on all bases, 
including as claimed as causally related to service-connected 
synovitis of the right knee with DJD.  

3.  A current left hip diagnosis is not shown, and the 
veteran's recent complaints of left hip pain have been 
disassociated with his active service on all bases, including 
as claimed as causally related to service-connected synovitis 
of the right knee with DJD.  

CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active service, or due to, or aggravated by, 
service-connected disability, and any arthritis of the lumbar 
spine may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004). 

2.  A chronic left hip disorder was not incurred in or 
aggravated by active service, or due to, or aggravated by, 
service-connected disability, and any arthritis of the left 
hip may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims adjudicated on the merits herein; the evidence 
that would be necessary to substantiate each claim on appeal 
so adjudicated; and whether each claim adjudicated on the 
merits herein has been fully developed in accordance with the 
VCAA and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The veteran's claims were received in November 2002, and 
denied in a January 2003 RO rating decision.  In June 2004, 
the Board found that an initial December 2002 notice of VCAA 
issued to the veteran was deficient.  Second notice of VCAA 
was issued in August 2004 in specific compliance with 
Quartuccio, supra.  In compliance with Pelegrini, supra, the 
RO adjudicated the claims on appeal in a supplemental 
statement of the case (SSOC) dated in October 2004.  These 
actions demonstrate satisfactory compliance with Pelegrini.  

The August 2004 VCAA notice provided the veteran of the 
information needed to substantiate his claims adjudicated on 
appeal, and the veteran's reply is of record, along with 
arguments of his representative.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (Pre-VCAA case, holding that where 
claimant was advised of the need to submit competent medical 
evidence indicating that he had the disorders at issue, and 
further substantiating evidence suggestive of a linkage 
between his active service and the disorders, provisions of 
the current VCAA as to notice are satisfied).  

The record also indicates that the veteran was provided with 
a copy of the January 2003 RO rating decision setting forth 
the general requirements of applicable law pertaining to 
evidence to support each of the claims of service connection 
and secondary service connection.  The general advisement was 
reiterated in the statement of the case (SOC) dated in May 
2003, and the April 2004 and October 2004 SSOC's.  

As to both claims on appeal, VA has obtained all identified 
records noted by the veteran throughout the pendency of this 
matter, since the inception of the claims.  38 U.S.C.A.§ 
5103A (a),(b) and (c).  In particular, in November 2004, the 
veteran responses to the August 2004 VCAA notice that he had 
no more information or evidence to identify or submit in 
support of his claims on appeal.  He has not otherwise 
identified records which have not already been obtained.  

Furthermore, the veteran was afforded VA examinations in 
March 2003 and August 2004, to include specific VA medical 
opinions answering each of the assertions on appeal.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) ((Observing that 
under 
38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

Accordingly, VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
veteran has pointed to no other evidence which has not 
already been obtained, the Board finds that the record is 
ready for appellate review.  


Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the CAVC's case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Analysis

The veteran is in receipt of service connection for synovitis 
of the right knee with DJD, currently evaluated as 30 percent 
disabling effective from April 2001.  He asserts that he has 
chronic low back and left hip disabilities secondary to his 
service-connected right knee disorder.  

A brief historical note is appropriate in this case, given 
the medical and factual matters raised on appeal.  The 
veteran's service medical records show that the veteran 
"twisted" his right knee while "hiking" on active duty 
near San Francisco, California, in September 1953.  Service 
medical records also show no complaint of, treatment for, or 
diagnosis of any low back or left hip disorder or injury in 
service, including on examination at separation from service 
in March 1954.  

A VA examination report of July 1954 is negative for any low 
back or left hip complaint, history of treatment, or 
diagnosis.  

A VA hospital treatment record of March 1972 shows the 
veteran initial treatment for a complaint of low back and 
right hip pain, symptoms which the veteran reported he had 
had for "several years" following an accident wherein he 
"lifted a heavy weight and twisted his back."  No reference 
was made to the veteran's prior military service which had 
ended approximately 18 years earlier.  

More recent post-service medical evidence of record shows 
complaints of discomfort in the back and hips following an 
incident where the veteran was knocked down to the ground in 
September 2001 by a cow.  X-ray studies at that time were 
negative.  

Both a private and a VA examiner, in December 2002 and March 
2003, respectively, have determined that the veteran's 
current non-service-connected low back disorder is secondary 
to a non-service-connected right hip disorder.  However, no 
competent medical evidence of record associates any current 
low back disorder to the veteran's active military service, 
or to a service-connected disability, including service-
connected right knee synovitis with DJD.  Additionally, no 
current left hip disorder is shown, including on repeated X-
ray studies, and the veteran's complaints of left hip pain 
have been disassociated with his service or service-connected 
disability, as detailed below.  

The veteran's VA claims file, including the contents of 
several file folders, was reviewed by a VA examiner in 
conjunction with an examination of the veteran in March 2003.  
At that time, the veteran reported that his current low back 
pain and right hip pain are "from when" he injured his 
right knee in service.  He reported that his left hip pain 
began about two years prior to the examination.  After a 
thorough examination of the spine and hips, diagnoses were 
degenerative joint disease of the back with 
spondylolisthesis, and left hip discomfort.  The examiner 
reported that the low back diagnosis and left hip pain were 
"less than likely" related to the veteran's service-
connected right knee synovitis with DJD.  

The VA examiner further opined that the veteran's history of 
a right hip fracture with subsequent shortening of the right 
leg, compared to the left, as with his osteoarthritis of the 
low back, are not related to his service-connected right knee 
disorder.  Rather, it was the specific medical opinion of the 
VA examiner that the veteran's left hip discomfort was not 
related to the veteran's prior service, since the veteran 
admitted that his only complaints of left hip discomfort 
began a couple of years ago.  X-ray studies of the left hip 
were negative, and X-rays of the spine revealed only "mild" 
osteoarthritis of the lumbar spine, with grade I 
spondylolisthesis at the L4-5 level.  

The veteran was afforded yet another VA examination in August 
2004, with September 2004 addendum, which also included a 
review of the claims file.  The VA examiner stated that the 
veteran's service-connected right knee synovitis, with DJD, 
was not severe enough to have caused or aggravated with the 
veteran's low back diagnosis or his right or left hip 
complaints or discomfort.  It was also opined that the 
veteran's hip pain is related to his back disorder, and that 
his back symptoms are due to the degenerative 
spondylolisthesis-"a degenerative condition....not related to 
his arthritis of the [right] knee."  

The evidence of record includes no medical evidence, VA or 
private, which is favorable to either claim on appeal.  Both 
the remote clinical history, including service medical 
records and early post-service treatment records, and recent 
VA medical opinion evidence, demonstrate no current low back 
or left hip disorder in service, no arthritis of the low back 
or left hip within one year of separation from service, and 
no low back or left hip disorders which may be attributed to 
service or service-connected disability.  No current left hip 
diagnosis is of record, and both his low back disability and 
left hip pain have been disassociated from his prior service 
and service-connected disability.  That is, service medical 
records, the July 1954 VA examination report, the March 1972 
VA hospital record, and the March 2003 and August and 
September VA medical opinions, each and together, demonstrate 
that the veteran's low back diagnosis and left hip pain are 
not related to service or service-connected disability on any 
basis, direct, presumptive or secondary.  

With no credible evidence, other than the veteran's own lay 
opinion, of a medical nexus between the veteran's post-1972 
low back disorder and his recent left hip pain without 
diagnosis, and his prior military service, or service-
connected right disability, the claims on appeal must be 
denied on all bases, direct, presumptive and secondary.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  


The veteran may believe that there is some relationship 
between his service-connected right knee synovitis with DJD 
and his recent low back diagnosis and left hip pain.  
However, there is no medical evidence to support this lay 
belief, and, to the contrary, the medical opinion evidence of 
record is against his lay assertions and claims on appeal.  A 
layperson is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.  Accordingly, the weight of 
the medical opinion evidence far exceeds that of the 
veteran's unsupported lay opinion.  

Additionally, while the veteran may have experienced low back 
and left hip pain in service, or subsequently, 38 C.F.R. 
§ 3.303(b) requires a showing of chronic related disability.  
Additionally, a complaint of pain with a history of injury, 
in the absence of objective medical evidence of a diagnosed 
or identifiable underlying disease, is not a "disability" 
for which compensation benefits are payable.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), aff'd in part, 239 F.3d 
1356 (Fed. Cir. 2001), vacated and remanded on other grounds, 
(U.S. Vet. App. Nov. 6, 2001).  Accordingly, service-
connected for left hip pain, with no diagnosis of record, 
must be denied in the first instance.  

Finally, the August 2004 VCAA notice advised the veteran of 
his need to submit, or at least identify, medical evidence 
which associates any current chronic low back or left hip 
diagnosis with either his prior service or his service-
connected right knee disability.  The veteran neither 
submitted such evidence, nor did he identify such evidence.  
Rather, the VA assisted him by providing him no less than two 
VA examinations, with medical opinions, the reports of which 
are unfavorable to this claims.  Accordingly, with the above 
evidence of record, the claim is properly denied.  See 
McManaway, 13 Vet. App. at 66.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The evidence of record is 
against the claim, as noted above.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3 (2004).  As to the claims of service 
connection for chronic low back and left hip disabilities, 
there is no such approximate balance of positive and negative 
evidence.  Rather, the preponderance of the evidence is 
against the claims of service connection for chronic low back 
and left hip disorders, as directly incurred, presumptively 
incurred, or as secondary to service-connected disability.  


ORDER

Service connection for a chronic low back disability is 
denied.  

Service connection for a chronic left hip disability is 
denied.  



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


